Citation Nr: 1757401	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU), due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1954 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2016, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

This matter was previously before the Board in November 2016.  The issue of entitlement to a TDIU was remanded for additional development of the record, and to afford the Veteran a VA examination to determine the functional impact of her service-connected disabilities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In an April 2017 rating decision, the RO granted entitlement to a TDIU, effective January 24, 2013, the entire period of appeal. 


CONCLUSION OF LAW

The appeal seeking entitlement to a TDIU due to service-connected disabilities is dismissed as moot.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. § 20.101 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105(d)(5) (2017).  

On November 13, 2017, the Veteran's representative submitted a Motion to Dismiss Appeal in light of the RO's April 2017 grant of a TDIU.  Accordingly, as the Veteran's claim has been granted, no unresolved question of fact or law remains before the Board.   


ORDER

The appeal seeking entitlement to a TDIU due to service-connected disabilities is dismissed, as moot. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


